Citation Nr: 1617412	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-07 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:  Kenneth Lavan	


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to September 2002.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In October 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

Of note, in September 2015, the Veteran's representative withdrew from representing him.  However, in October 2015, the representative submitted a newly completed Form 21-22a.

In September 2015, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).


FINDING OF FACT

Symptoms of apnea and snoring first began in active service and have been recurrent since service separation, and the Veteran's current sleep apnea is as likely as not related to active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that his currently diagnosed sleep apnea first manifested in active service.  At the videoconference hearing before the Board in October 2015, the Veteran stated that he had no sleep problems before service and he noticed breathing problems two years into his enlistment.  Hearing Transcript, pages 5-6.  He stated that he saw specialists in 2001 in active service and he underwent surgery on the palate.  Hearing Transcript, pages 7-9.  He indicated that he was told by the doctors that he had sleep apnea.  Id.  The Veteran indicated that he did not undergo a sleep study in service due to the long wait time but he did undergo a SNAP test in 2001.  Hearing Transcript, pages 10-11.  The Veteran indicated that after release from active service he still had breathing and sleep problems.  Hearing Transcript, page 12.  He stated that he had a sleep study done in 2006 and this showed sleep apnea and a private doctor related the current sleep apnea to active service.  Hearing Transcript, pages 13-15.  

At the May 2006 VA examination, the Veteran reported that in active service, he had problems with day time fatigue and somnolence and he went to sick call for the condition.  His complaints were inadequate sleep, loud snoring, witnessed apneas by his wife, and awakenings with choking twice a month.  He also had problems with cataplexy in that he has collapsed when he was napping and he did have some sleep paralysis but he denied sleep hallucinations.  He stated that a sleep study was done in service but the VA examiner noted that the descriptions suggested immediate overnight oximetry.  It was noted that additional history suggested after the study was done at Fort Hood, he was treated with an injection into the soft palate which made it stiffer and his symptoms improved such that he was more alert and less snoring.  The Veteran stated that the symptoms have returned and he is going for a sleep study outside of the VA.  April 2006 private medical records note that the Veteran reported a history of sleeping and breathing problems that began in service and have continued since service.  See the Scott and White treatment records.  The Veteran also submitted service buddy lay statements in support of his contentions that he snored and had difficulty sleeping in active service.  

The Board finds the statements by the Veteran are competent and credible evidence of his sleeping and breathing symptoms in active service.  The Veteran is competent to testify as to observable symptoms such waking up from sleeping or difficulty breathing upon awakening.  The Veteran, as a lay person, is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  His wife and the service buddies are competent to report observable symptoms such as seeing the Veteran snoring or having breathing difficulty.  These lay statements are found to be credible as they have been consistent and are confirmed by the evidence of record, including the service treatment records and post service medical evidence.  

Service treatment records show that the Veteran sought medical treatment for snoring, difficulty sleeping and daytime somnolence.  August 2001 service treatment records note that the Veteran self referred for problems with sleeping and snoring.  The provisional diagnosis was sleep apnea, snoring.  A SNAP study was ordered.  The September 2001 report of the SNAP study, Oximetry and Snoring Analysis, indicates that the Veteran did have one apnea and 15 hypopneas were counted.  The interpretation was no evidence of significant sleep apnea.  Service treatment records indicate that the Veteran reported having daytime somnolence in November 2001.  The assessment was snoring and CAPSO (cautery-assisted palatal stiffening operation).  The Veteran underwent the CAPSO.  See the June 2002 service treatment records.  He separated from active service in September 2002.  The Board finds that the in-service symptoms of breathing difficulty, sleeping problems, snoring, and apnea are established.

There is competent evidence that the Veteran currently has sleep apnea.  A June 2006 polysomnography report indicates that the diagnostic impression was obstructive sleep apnea.  

The Board further finds that the evidence is in equipoise on the question of whether the Veteran's current sleep apnea is related to active service.  As noted, the Veteran testified at a Board hearing that his sleeping problems and breathing difficulty began two years into his period of active service and these symptoms have recurred since that time.  A May 2006 VA medical opinion indicates that it is as likely as not that the Veteran has obstructive sleep apnea by his history.  The VA examiner did not see a sleep study in the record but noted that the Veteran did have facial and pharyngeal features for the sleep condition, and he has symptoms of sleep apnea and narcolepsy.  The VA examiner stated that if the Veteran does have sleep apnea, he is service-connected by history and an addendum can be done once the sleep study is obtained.  

A January 2007 VA medical opinion indicates that the VA examiner, the same VA medical doctor who performed the May 2006 VA examination, reviewed the evidence of record including a 2006 sleep study and related the current sleep apnea to active service.  The VA medical doctor noted that the Veteran reported that in 1997 while in service, he had problems with snoring and his wife witnessed apneas.  It was noted that the Veteran had a sleep study that did not find disordered breathing, but he underwent a procedure to stiffen the soft palate to stop snoring.  The VA medical doctor indicated that the Veteran's history was consistent with sleep apnea including weight gain; the May 2006 VA examination report noted a 50 pound weight gain in active service.  The VA medical doctor further noted that a sleep study in 2006 demonstrated sleep apnea and opined that the sleep apnea was service-connected since the Veteran complained of sleep-related problems and was evaluated.  The VA medical doctor noted that sleep apnea is a disorder which ranges on a continuum from upper airway disturbance to severe obstructed apnea.  The VA doctor indicated that the Veteran was obviously having the warnings symptoms of sleep apnea and it developed several years later.  The VA medical doctor opined that since the Veteran complained of that problem while in service and the condition eventually manifested, then it is service-connected.  He noted that one could even speculate that the detection equipment of recent times is more sophisticated than the devices and the criteria for sleep apnea of the past (1997) and may not have detected changes. 

There is competent evidence that weighs against the claim.  The March 2009 VA medical opinion indicates that it was less likely that the current sleep apnea is related to active service and the VA medical doctor related the sleep apnea to post service weight again.  The June 2012 VA medical opinion indicates that the VA examiner concluded that the Veteran's sleep apnea was diagnosed several years after he left the military and there was no clear evidence that the VA examiner could find to substantiate that the sleep apnea was service related. The VA examiner noted that the Veteran had symptoms and signs of sleep apnea but the study done in the military to diagnose the problem was read as negative by the interpreter of the test.  Therefore, the VA examiner concluded that the sleep apnea cannot be ruled as service related due to the information available. 

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's sleep apnea first began in active service, has been recurrent since active service, and still exists.  The Board finds that there is competent and credible evidence that the Veteran had apnea and difficulty breathing and sleeping in active service and he experienced these same symptoms since service.  There is competent and credible medical evidence that relates the symptoms to the current sleep apnea diagnosis.  There is competent and credible medical evidence that relates the current sleep apnea diagnosis to active service.  In resolving all reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.





ORDER

Service connection for sleep apnea is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


